Filed 11/29/22 In re Y.P. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re Y.P., a Person Coming Under the
 Juvenile Court Law.


 THE PEOPLE,
                                                                       G060919
      Plaintiff and Respondent,
                                                                       (Super. Ct. No. 20DL0696)
           v.
                                                                       OPI NION
 Y.P.,

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County,
Katherine E. Lewis, Judge. Affirmed.
                   Jeanine G. Strong, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Charles C. Ragland, Assistant Attorney General, Collette C. Cavalier and Joy
Utomi, Deputy Attorneys General, for Plaintiff and Respondent.
                 After the juvenile court denied Y.P.’s motion to suppress evidence found
during a patdown search, she admitted possessing controlled substance paraphernalia and
destroying evidence, both misdemeanors. She raises two issues on appeal. First, she
contends the juvenile court erred by denying her motion to suppress because the
warrantless search and seizure violated her Fourth Amendment rights. Second, she
asserts the juvenile court abused its discretion by admitting into evidence a 12-second
video recording from a body camera worn by one of the officers at the scene, which
depicted the situation prior to her patdown search. We conclude the court properly
admitted the video and denied the suppression motion.


                                           FACTS
                 On May 1, 2020, Y.P. possessed a pipe used for smoking narcotics, and
when police discovered it in her pocket during a patdown search, she smashed it so it
could not be used as evidence. The People filed a petition under Welfare and Institutions
Code section 6021 alleging Y.P. possessed controlled substance paraphernalia (Health &
Saf. Code, § 11364, subd. (a)) and destroyed evidence (Pen. Code, § 135). Y.P. denied
the allegations and filed a motion to suppress the pipe and any other evidence discovered
during the patdown search (Welf. & Inst. Code, § 700.1). In their opposition to Y.P.’s
motion, the People argued the search was lawful on two grounds: (1) officer safety
pursuant to Terry v. Ohio (1968) 392 U.S. 1 (Terry); and (2) as a search incident to a
lawful arrest.
                 At the hearing on the suppression motion, the People presented the
following evidence. At 9:25 p.m. on May 1, 2020, Santa Ana Police Officer James
Babinski responded to a call concerning individuals loitering and drinking alcohol in the
alley behind an address on West Myrtle Street. The dispatch call did not mention

1 Subsequent statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                               2
fighting or weapons. But Babinski knew a homicide had occurred in that alley about two
weeks prior, and since then, he had responded to frequent calls concerning activity in the
alley. He also knew the alley was associated with a criminal street gang and was in a
high crime area. Babinski had responded to multiple calls regarding criminal activity in
the alleyway involving firearms, gang activity, stolen vehicles, loitering, public drinking,
and disturbing the peace.
              When Babinski arrived, he saw Y.P. standing with a group of five or six
individuals near a “makeshift memorial” in the alley. She was wearing an oversized shirt
and baggy jeans. Babinski did not see any bulges in her clothing. But he believed Y.P.’s
baggy, oversized clothing created a safety risk because he could not visually rule out the
possibility she had a weapon hidden on her.
              Babinski saw open alcoholic beverage containers; one was on the ground
next to Y.P. He regarded this as a violation of the law that prohibits possession of an
open alcoholic beverage container in public. (Bus. & Prof. Code, § 25620, subd. (a).)2
Y.P. was standing with her back against the wall and her hands were together in front of
her in plain view. Y.P. did not reach for anything and did not make any sudden
movements.
              Babinski patted down one of the males in the group. Next, he performed a
patdown search of Y.P. for officer safety purposes. As he was patting down Y.P.,
Babinski felt a cylinder glass pipe with a bulbous end, and based on his training and
experience, he immediately identified it as a pipe used for smoking narcotics. When he
started patting down Y.P., four officers were at the scene. At some point thereafter, two
additional officers arrived.


2  Given Y.P.’s age, her possession of alcohol would have also been a violation of
Business and Professions Code section 25662, subdivision (a). The record, however,
does not indicate Babinski was aware of Y.P.’s minor status when he initially contacted
her in the alley.

                                              3
              Over defense objections, the court admitted into evidence a 12-second
video recording from the body camera worn by one of the officers who arrived first and
found Y.P. and the others in the alley. Laying the foundation for the admission of the
video, Babinski testified he arrived at the same time as or within a minute of this officer,
albeit from a different direction, and the video accurately depicted the scene when he
arrived.
              The juvenile court denied the suppression motion. Explaining its ruling,
the court stated the detention of Y.P. was justified because there “was [an] individualized
reasonable suspicion” Y.P. was engaged in unlawful activity, “based on [her]
proximity . . . to the open container of alcohol.” The court then addressed the patdown
search of Y.P., identifying several factors it considered relevant to its determination the
officer had a reasonable suspicion Y.P. was armed and a patdown search was necessary
for officer safety. The court indicated it considered the evidence the detention occurred
in a high crime, volatile area and the nature of the crimes that occurred in the area, many
of which involved weapons or dangerous situations. The court also found relevant that
the officers were initially outnumbered by the group of individuals hanging out and
drinking in the alley. Another relevant circumstance the court considered was Y.P.’s
baggy clothing, which could possibly hide a weapon. The court explained it considered
all of these circumstances in determining the patdown search of Y.P. was lawful. The
court rejected the argument Babinski exceeded the scope of the search, stating it found
credible Babinski’s testimony that upon feeling an object in Y.P.’s pocket, it was
immediately apparent to him it was a narcotics pipe. The court, alternatively, found there
was probable cause to arrest Y.P. for possession of an open container of alcohol and the
pipe inevitably would have been discovered in a search following arrest.
              After the court denied the suppression motion, Y.P. admitted both
allegations in the petition pursuant to a disposition agreement. The court declared her a
ward of the court (§ 602) and placed her on probation with terms and conditions,

                                              4
including that she serve 20 days in a juvenile institution, complete a drug treatment
program, and participate in individual counseling. Y.P. appealed. (§ 800, subd. (a).)3


                                       DISCUSSION
              Y.P. argues the juvenile court erred by denying her suppression motion.
She contends the motion should have been granted because the warrantless patdown
search and the seizure of the pipe from her pocket violated her Fourth Amendment rights.
She also asserts the court abused its discretion by admitting the 12-second video
recording from the body camera of a nontestifying officer. We reject both claims and
affirm the court’s order denying the motion to suppress evidence. Accordingly, we
affirm the juvenile court’s order sustaining the petition.
                                              I.
                               FOURTH AMENDMENT CLAIM
              The Fourth Amendment to the United States Constitution4 protects people
from unreasonable searches and seizures by law enforcement personnel. (Terry, supra,
392 U.S. at pp. 8-9.) The basic rule is that a search conducted without a warrant is
“‘“unreasonable under the Fourth Amendment,”’” but there are “‘“a few specifically
established and well delineated exceptions”’” to this rule. (Minnesota v. Dickerson
(1993) 508 U.S. 366, 372 (Dickerson).) “When a defendant challenges the legality of a
warrantless search or seizure, the People must establish that the search fell within one of
the recognized exceptions to the warrant requirement. [Citations.]” (People v. Thomas

3  Y.P.’s counsel filed a premature notice of appeal before Y.P. admitted the allegations
and the court announced the disposition. After giving the parties an opportunity to
address this issue, we construed the notice of appeal as being filed after the dispositional
order.

4  The Fourth Amendment states: “The right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures, shall not be
violated . . . .”

                                              5
(2018) 29 Cal.App.5th 1107, 1114.) Here, the People argued and the juvenile court
found the search of Y.P. was lawful because it fell within either of two exceptions: (1) a
Terry stop and frisk for officer safety; or (2) a search incident to arrest. Y.P. contends
neither exception applies and the juvenile court should have granted her suppression
motion. We conclude the court properly denied her motion. We begin by explaining
how we, as a reviewing court, analyze the issue.
              “‘In reviewing a trial court’s ruling on a motion to suppress evidence, we
defer to that court’s factual findings, express or implied, if they are supported by
substantial evidence. [Citation.] We exercise our independent judgment in determining
whether, on the facts presented, the search or seizure was reasonable under the Fourth
Amendment.’ [Citation.]” (People v. Silveria and Travis (2020) 10 Cal.5th 195, 232.)
In performing this function, we consider the evidence in the light most favorable to the
juvenile court’s ruling. (People v. Pantoja (2022) 77 Cal.App.5th 483, 489.) We do not
reevaluate the credibility of witnesses or resolve conflicts in the testimony. Instead, the
juvenile court performs these tasks and weighs the evidence. (Ibid.)


A. The Patdown Search was Permissible Under Terry
              The first issue we consider is whether the search of Y.P. was reasonable
under the Terry stop and frisk exception to the warrant requirement. In Terry, the United
States Supreme Court held that when a police officer has a “reasonable suspicion that a
person may be involved in criminal activity,” the officer is permitted “to stop the person
for a brief time and take additional steps to investigate further. [Citations.]” (Hiibel v.
Sixth Judicial Dist. Court (2004) 542 U.S. 177, 185.) This is often referred to as a “Terry
stop.” (Ibid.; In re Jeremiah S. (2019) 41 Cal.App.5th 299, 304 (Jeremiah).) Y.P. does
not challenge the lawfulness of the Terry stop and with good reason; the evidence
establishes Babinski had a reasonable suspicion Y.P. may have violated the law by
possessing an open container of alcohol in public in violation of Business and Professions

                                              6
Code section 25620, subdivision (a). Y.P.’s argument, instead, focuses on the subsequent
patdown search. Thus, we turn to the issue of whether Babinski violated Y.P.’s federal
constitutional rights when he conducted the Terry patdown search, also called a
patsearch.
              When an officer conducts a Terry stop, if the officer has a reasonable
suspicion the person stopped “‘is armed and presently dangerous to the officer or to
others,’ the officer may conduct a patdown search ‘to determine whether the person is in
fact carrying a weapon.’ [Citation.]” (Dickerson, supra, 508 U.S. at p. 373.) “‘The
purpose of this limited search is not to discover evidence of crime, but to allow the
officer to pursue his investigation without fear of violence . . . .’ [Citation.]” (Ibid.) A
patdown search “must be strictly ‘limited to that which is necessary for the discovery of
weapons which might be used to harm the officer or others nearby.’ [Citations.]” (Ibid.)
              Permitting a limited patdown for weapons in Terry, the United States
Supreme Court was balancing competing interests. The high court recognized an officer
has an “immediate interest” in taking steps to ensure the person stopped “is not armed
with a weapon that could unexpectedly and fatally be used against” the officer or others
nearby. (Terry, supra, 392 U.S. at p. 23.) The court observed, on the other hand, a
patdown search “is a serious intrusion upon the sanctity of the person, which may inflict
great indignity and arouse strong resentment, and it is not to be undertaken lightly.” (Id.
at p. 17, fn. omitted.) Thus, a patdown search based on the officer’s “‘standard
procedure’” violates the Fourth Amendment. (People v. Medina (2003) 110
Cal.App.4th 171, 176.)
              “[A] limited frisk for weapons is justified where the officer ‘can point to
specific and articulable facts which, considered in conjunction with rational inferences to
be drawn therefrom, give rise to a reasonable suspicion that the suspect is armed and
dangerous.’ [Citations.]” (In re H.M. (2008) 167 Cal.App.4th 136, 143.) “‘[T]he officer
need not be absolutely certain that the individual is armed; the crux of the issue is

                                              7
whether a reasonably prudent person in the totality of the circumstances would be
warranted in the belief that his or her safety was in danger.’ [Citations.] Reasonable
suspicion must be based on ‘commonsense judgments and inferences about human
behavior.’ [Citation.] The determination of reasonableness is ‘inherently case-specific.’
[Citation.] An inchoate and unparticularized suspicion or hunch is not sufficient, nor is
the fact the officer acted in good faith. [Citation.] Where specific and articulable facts
are absent, the patsearch cannot be upheld. [Citation.]” (Id. at pp. 143-144.)
               “Considerations relevant to [the determination of whether an officer had a
reasonable suspicion required to conduct a patsearch] typically include visible bulges or
baggy clothing that suggest a hidden weapon; sudden movements or attempts to reach for
an object that is not immediately visible; evasive and deceptive responses to an officer’s
questions about what the individual was doing; and unnatural hand postures that suggest
an effort to conceal a weapon. [Citation.] Other relevant circumstances can include the
type of crime at issue; the detained individual’s suspected involvement in such a crime;
and the searching officer’s experience with such crimes and their associated weapon use
in the particular location of the detention. [Citations.] Conversely, an officer’s initial
suspicions may be dispelled by other facts encountered at the scene. [Citations.]”
(Jeremiah, supra, 41 Cal.App.5th at p. 305.)
              With these principles in mind, we look at the facts presented at the hearing
on Y.P.’s suppression motion and analyze whether the patdown search of Y.P was lawful.
When Babinski encountered Y.P., she was with a group of six other individuals.5 He
noted some in the group were drinking and there was an open alcoholic beverage
container next to Y.P. It was night, around 9:25 p.m. The group was standing in an alley
associated with a criminal street gang, in a high crime area. Babinski had previously

5  At the hearing, Babinski testified Y.P. was with a group of five or six individuals in the
alley. The video recording admitted at the hearing shows six individuals, in addition to
Y.P.

                                              8
responded to calls concerning crime in the alley, ranging from firearm offenses and gang
activity to disturbing the peace and public drinking. And there was a recent homicide at
this spot in the alley. It would be reasonable for an officer to infer from these facts — a
recent homicide in the alley associated with a criminal street gang — that the individuals
hanging out in the alley are armed either to protect themselves or for retaliation. When
Babinski came upon the group, he and his fellow officers were outnumbered. Although
Y.P.’s hands were in plain sight, she was wearing baggy, oversized clothing, which
prevented Babinski from visually determining whether she had any weapons on her.
Exercising our independent judgment, we conclude the combination of all these facts and
the inferences drawn from them could create a reasonable belief in an officer that his
safety was in danger, justifying a patdown search.
              Like the juvenile court, we see multiple circumstances relevant to our
analysis of whether the patdown search was reasonable: time of night; location; the
officer’s knowledge of criminal activity at this location involving weapons or violence;
outnumbered officers; and baggy clothing. Each factor is relevant in assessing whether a
patdown search is reasonable under the Fourth Amendment, even though when
considered individually or combined with one other factor, it would be insufficient to
support a patdown search. (See Illinois v. Wardlow (2000) 528 U.S. 119, 124 [person’s
presence in a high crime area is not sufficient by itself to create a reasonable suspicion
the person is armed]; People v. Collier (2008) 166 Cal.App.4th 1374, 1377, fn. 1 [“the
wearing of baggy clothing, coupled with other suspicious circumstances” supports
patdown for weapons]; People v. Medina, supra, 110 Cal.App.4th at pp. 177-178 [time of
night and an area’s reputation for criminal activity are pertinent factors but stop and frisk
based solely on defendant’s presence in high crime area late at night not justified ]; People
v. Castaneda (1995) 35 Cal.App.4th 1222, 1230 [concluding patdown justified based on
multiple facts, including that officer was alone with two detainees].) We do not look at
the factors individually but consider them in their totality. (United States v. Arvizu

                                              9
(2002) 534 U.S. 266, 274 [Terry precludes a “divide-and-conquer” analysis; factors are
considered together, not in isolation from each other]; People v. Fews (2018)
27 Cal.App.5th 553, 560-561; People v. Avila (1997) 58 Cal.App.4th 1069, 1074
[“factors, although perhaps individually harmless, could reasonably combine to create
fear in a detaining officer”].) Here, the combination of all the circumstances supported a
reasonable suspicion officer safety was at risk.
              Y.P. argues none of the circumstances in her situation justified the patdown
search. She focuses on factors that were not present and others that were but should have
allayed the officer’s safety concerns. She asserts she “did not have a bulge in her
clothing, she was cooperative, respectful, she made no furtive movements, her hands
were empty and always in plain sight, and the suspected offense – being within one foot
of an open beer can – is not an offense that likely involves weapons.” While these
circumstances are relevant, they do not eliminate a reasonable concern for officer safety
created by the other circumstances.
              Considering the totality of the circumstances, we conclude the patdown
search was justified because the circumstances before Babinski and the reasonable
inferences drawn from those facts created a reasonable suspicion Y.P. was armed and
dangerous. This conclusion brings us to the issue of whether Babinski exceeded the
scope of the patdown search.


B. The Officer Did Not Exceed the Permissible Scope of the Terry Search
              Y.P. further argues that even if the patdown search was justified, Babinski
exceeded the permissible scope of the search by feeling around to determine the object in
her pocket was a narcotics pipe. We disagree.
               A Terry search must be limited in scope to that which is necessary to
determine if the person is carrying a weapon or other instrument that can be used to
assault the officer. (Terry, supra, 392 U.S. at p. 29.) “If the protective search goes

                                             10
beyond what is necessary to determine if the suspect is armed, it is no longer valid under
Terry and its fruits will be suppressed.” (Dickerson, supra, 508 U.S. at p. 373.)
              Nevertheless, if an officer performing a lawful Terry patsearch “feels an
object whose contour or mass makes its identity immediately apparent” as contraband
and not a weapon, the officer may seize the detected contraband. (Dickerson, supra, 508
U.S. at p. 375.) The warrantless seizure of such contraband is permissible because “there
has been no invasion of the suspect’s privacy beyond that already authorized by the
officer’s search for weapons.” (Ibid.) This has been referred to as the “‘plain-feel’” or
“‘plain-touch’” exception. (Id. at p. 371, fn. 1.) However, an officer exceeds the scope
of the search authorized by Terry if the officer determines the item is contraband “only
after ‘squeezing, sliding and otherwise manipulating the contents of the defendant’s
pocket.’” (Id. at p. 378.) Thus, once an officer has concluded the person’s pocket does
not contain a weapon, the officer may not continue to explore what is in the pocket.
(Ibid.)
              In Dickerson, the United States Supreme Court established the parameters
for when an officer may seize nonthreatening contraband detected through a sense of
touch during a protective Terry patdown search. (Dickerson, supra, 508 U.S. at p. 368.)
In Dickerson, the officer, during a lawful patdown search, did not find any weapons but
felt a small lump in the defendant’s jacket pocket. (Id. at p. 369.) The officer could not
immediately determine if the lump was contraband. (Id. at p. 379.) It was “only after
‘squeezing, sliding and otherwise manipulating the contents of the defendant’s pocket’”
(id. at p. 378) that the officer recognized it to be a lump of crack cocaine in cellophane
(id. at p. 369). The Supreme Court held the officer’s “continued exploration” of the
defendant’s pocket after the officer determined it did not contain a weapon was an invalid
search, unauthorized by Terry and the seizure of the cocaine was unconstitutional.
(Dickerson, at p. 378.)



                                             11
              Y.P. asserts Babinski exceeded the permissible scope of the Terry patdown
search by feeling around to determine the object in her pocket was a pipe, and therefore,
her case is like Dickerson. We disagree. The facts here are distinguishable from those in
Dickerson. Babinski testified that during the patdown search of Y.P., he felt an object
with a bulbous end, which he immediately identified as a glass pipe for smoking
narcotics, based on his training and experience. Unlike the patdown search performed in
Dickerson, here, Babinski did not squeeze, slide, or otherwise manipulate the contents of
Y.P.’s pocket to determine what the object was after he felt it.
              Y.P. focuses on Babinski’s testimony on cross-examination as support for
her contention he exceeded the permissible scope of a Terry search. On cross-
examination, Babinski was asked if he had “to feel around it at all” to identify “it was a
cylindrical shape” and he answered “Yes.” Relying on this testimony, Y.P. asserts
Babinski “had to manipulate and ‘feel around’ the object before retrieving it.” Y.P. reads
more into this testimony than is there. It is reasonable to conclude from all of Babinski’s
testimony on this issue that there was no time lapse between his realization the object was
not a weapon and his realization it was a pipe for smoking a controlled substance. (See
United States v. Yamba (3d Cir. 2007) 506 F.3d 251, 259 [the proper question “is not the
immediacy and certainty with which an officer knows an object to be contraband or the
amount of manipulation required to acquire that knowledge, but rather what the officer
believes the object is by the time he concludes that it is not a weapon”].) The juvenile
court reached such a conclusion, explaining it found credible Babinski’s testimony that
during the patdown search, he felt an object he immediately recognized to be a narcotics
pipe. The evidence supports the court’s finding Babinski immediately recognized the
pipe when he first felt it and did not manipulate it to determine its character. We are
bound by the court’s supported factual and credibility findings. (People v. Pantoja,
supra, 77 Cal.App.5th at p. 489.)



                                             12
              Y.P.’s reliance on People v. Dickey (1994) 21 Cal.App.4th 952 is similarly
misplaced. In Dickey, the Court of Appeal held the patdown search was unlawful
because the officer was unable to point to specific and articulable facts supporting a
suspicion the suspect was armed and dangerous. (Id. at p. 956.) The appellate court then
stated that even if the patdown search was justified, it became impermissible in scope
when the law enforcement officer manipulated a soft object in the defendant’s pocket
because its incriminating character was not immediately apparent. The Dickey court held
the retrieval of the object, which turned out to be two baggies containing marijuana and
cocaine, was unlawful. (Id. at pp. 955, 957.) Here, unlike in Dickey and Dickerson, there
is no evidence the officer manipulated the object to determine its illegal character.
              Examining the record in the light most favorable to the juvenile court’s
ruling, as we must, we conclude Babinski was acting within the lawful bounds of Terry
when he searched Y.P. and seized the pipe. Accordingly, there was no violation of Y.P.’s
Fourth Amendment rights and the court properly denied the motion to suppress.6

                                             II.

                           ADMISSIBILITY OF VIDEO RECORDING
              During the hearing, the juvenile court admitted into evidence over defense
objections a 12-second video recording from a body camera worn by one of the officers
at the scene. The recording showed Y.P. and the others standing in the alley as two
officers approached. Babinski testified the video was a fair and accurate depiction of
how the scene looked when he arrived. He testified he arrived at or near the same time as
the recording officer but from a different direction. Y.P. contends the court abused its




6  Because we affirm the court’s ruling on this ground, we do not address the alternative
ground the search and seizure were permissible under the exception for a search incident
to a lawful arrest.

                                             13
discretion by admitting the video recording because it depicts the scene before Babinski
arrived and from a different direction. We conclude the court did not abuse its discretion.
              A trial court has broad discretion in determining the admissibility of
evidence, including photographs and video recordings. (People v. Harrison (2005) 35
Cal.4th 208, 233-234.) A court’s decision to admit certain evidence will not be disturbed
on appeal “‘“except on a showing the trial court exercised its discretion in an arbitrary,
capricious, or patently absurd manner that resulted in a manifest miscarriage of justice.”
[Citation.]’” (People v. Morales (2020) 10 Cal.5th 76, 97.)
              A video recording must be authenticated before it may be admitted into
evidence. (Evid. Code, §§ 250, 1401; People v. Goldsmith (2014) 59 Cal.4th 258, 266.)
“A photograph or video recording is typically authenticated by showing it is a fair and
accurate representation of the scene depicted. [Citations.] This foundation may, but need
not be, supplied by the person taking the photograph or by a person who witnessed the
event being recorded. [Citations.] It may be supplied by other witness testimony,
circumstantial evidence, content and location. [Citations.]” (Goldsmith, at pp. 267-268.)
              Here, Babinski authenticated the video recording as he testified it
accurately represented the scene in the alley when he arrived. Y.P.’s assertions Babinski
could not authentic the video recording because he arrived from a different direction and
after the recording officer are not persuasive. That the direction and timing of Babinski’s
arrival was not identical to that of the recording officer does not mean Babinski was
unable to provide the foundation required to admit the recording. Babinski’s testimony
provided the necessary foundation, and the court properly admitted the video recording.




                                             14
                                 DISPOSITION
          The juvenile court’s order sustaining the petition is affirmed.




                                             MOTOIKE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



GOETHALS, J.




                                        15